DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The title of the invention “Non-Aqueous Electrolyte Secondary Battery” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims, although within the scope of the currently titled invention, are specifically directed towards a porous particle within a layered lithium composite oxide, for benefit as a positive electrode active substance. The title of the invention should align closer with the specific nature of the claimed battery features.
3.	The Amendment to the Specification directs Examiner to “replace the Abstract with the attached Substitute Abstract.” Applicant has submitted two Abstract documents, both with a receipt date of 7/10/20 and both titled “Abstract of the Disclosure,” providing an unclear designation on which Abstract is intended to be the Substitute. Examiner requests the Applicant re-submit the Abstract that is intended to be the Substitute Abstract. 
4.	Examiner notes that both Abstract documents and the Specification state “the average void ratio of the porous particle is not less than 12% but not more than 50%” ([Abstract, [0008], Examiner underline added for emphasis). However, Applicant claims “the void ratio of the porous particle is not less than 12% but not more than 50%” ([Claim 1]). It is unclear whether Applicant intended to claim an average void ratio of the porous particle, or purposely omitted “average,” and intended to claim particles possessing void ratios only within the range of not less than 12% but not more than 50%. Examiner requests confirmation of Claim 1 to remain “the void ratio of the porous particle is not less than 12% but not more than 50%,” or for Applicant to amend Claim 1 to state “the average void ratio of the porous particle is not less than 12% but not more than 50%.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
The breadth of the claims;
The nature of the invention; 
The state of the prior art; 
The level of one of ordinary skill; 
The level of predictability in the art; 
The amount of direction provided by the inventor; 
The existence of working examples; and 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of Claims 1-3 entails a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle. The porous particle possesses specific properties such as quantities of voids, diameters of voids, void ratio ranges, and coverage ratio ranges for a coating on the particle. The specification does not provide direction on how to produce a lithium composite oxide containing a porous particle with all of the claimed characteristics. 
At the time of filing for the present invention, the state of the art was such that a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle, had been known in the art. Additionally, porous particles with more than one void had been observed, and void ratios had been recorded. At the time of filing for the present invention, the state of the art was limited in its ability to possess and/or disclose the void diameters as a relative percentage to the particle size. For closest prior art, see Aida et al (WO 2017/073238 A1 wherein US 2019/0036112 A1 is the English equivalent). Accordingly, the Applicant of the instant case would find it necessary in their specification to disclose not only the finding of void diameters as a relative percentage to the particle size, but also disclose how a person of ordinary skill in the art would obtain such properties for the porous particle.
The specification discloses the following method to influence the void ratio and diameter of the particles, “voids formed in the precursor particles were controlled by altering the addition speed of the metal component-containing mixed liquid, the pH, the stirring speed and the reaction time. For example, in the case of Comparative Examples 1 and 2, the void ratio and void diameter were lowered by increasing the reaction time. In addition, in the case of Example 6 and Comparative Example 6, the void ratio and void diameter were increased by lowering the ammonium ion concentration and increasing the precipitation speed” ([0040]). The specification does not establish a baseline value for addition speed, pH, stirring speed, reaction time, ammonium ion concentration, or precipitation speed before it is increased or decreased. Without the baseline values, there is an undue amount of experimentation required to produce a particle with the claimed void ratio and diameter of the particles.
Further relating to the porous particle production, there is not a working example in the specification that quantitatively describes these steps in a way that enables a person of ordinary skill in the art to produce such a porous particle. The specification cites process steps in qualitative terms that are not actionable to ensure the porous particle described in the claims is produced. For example, the specification discloses “the metal component-containing mixed liquid was added under stirring to the reaction liquid at a specified speed” wherein neither the stirring method nor the speed is disclosed, and “Crystallization was terminated after a specified period of time had passed” ([0040]), which does not provide any reference for elapsed time to be expected. 
 Thus, the disclosed examples in the specification do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim(s), and Claims 1-3 are rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, recites the  term “a layered structure”, and it is unclear whether “a layered structure” is an additional, new layered structure not related to Claim 1, or if Claim 3 is referencing the same layered structure of Claim 1, and intending to claim a further limitation upon the layered structure in Claim 1. If the latter is the applicant’s intent, Examiner recommends changing “a layered structure” to “the layered structure” to remedy the 112(b) rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 3 of copending US Patent Application No. 16/925,714. 
Claims 1 and 3 of application 16/925,714 recite all of the limitations as recited in Claims 1-3 of the instant application. Although the conflicting claims are not identical, Claims 1-3 of the instant application are directed to an invention not patentably distinct from invention recited in Claims 1 and 3 in Application 16/925,714, because said instant Claims 1-3 recite only the limitations which are also recited in conflicting Claims 1 and 3 in Application 16/925,714.
Therefore, Claims 1-3 of the instant application are directed to an invention not patentably distinct from Claims 1 and 3 of US Patent Application 16/925,714 as set forth above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 are also provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 3 of copending US Patent Application No. 16/926,163 in view of Aida et al (WO 2017/073238 A1, paragraph citations sourced from US Patent Publication 20190036112 A1, an English equivalent).
Claims 1 and 3 of application 16/926,163 recite all of the limitations as recited in Claims 1-3 of the instant application. Claim 1 of 16/926,163 is limited by stating the surface of the porous particle is provided with a coating of lithium tungstate, but Claim 1 does not recite a coverage ratio of the coating on the surface of the porous particle.
Aida discloses a positive electrode active substance layer containing a lithium composite oxide including a porous particle, wherein the porous particle is coated with a lithium salt, specifically disclosing lithium tungstate as a preferred salt. Aida teaches the lithium tungstate coating present on the surface of the porous particle promotes the migration of lithium ions, as well as suppresses gelling ([0044-0050]) and thus improves output characteristics. Aida also discloses that an excessive amount of the coating is detrimental, as the coating may provide excess lithium and therefore create undesirable gelling and positive electrode resistance reduction effects ([0044-0050, 0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat the porous particle with lithium tungstate, as disclosed by Aida, to achieve desirable battery performance characteristics. Knowing the disclosed benefits of the lithium tungstate coating as taught by Aida, one having ordinary skill in the art before the effective filing date of the claimed invention would also have been motivated to optimize the coverage ratio of the surface of the porous particle by the lithium tungstate coating, wherein a coverage range that achieves the benefits of the coating, while simultaneously mitigating detrimental effects of too much coating, would be determined.
Therefore, Claims 1-3 of the instant application are directed to an invention not patentably distinct from Claims 1 and 3 of US Patent Application 16/926,163 as set forth above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571) 272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BCB/Examiner, Art Unit 4162                                                                                                                                                                                                        /ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721